Citation Nr: 0827648	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
the residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for the residuals of a left ankle fracture, effective 
December 1, 2003.  


FINDING OF FACT

In a statement received at the Board in July 2008, the 
veteran withdrew his appeal concerning entitlement to an 
initial rating higher than 10 percent for the residuals of a 
left ankle fracture.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an initial rating higher than 10 
percent for the residuals of a left ankle fracture have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In April 2005, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an initial 
rating higher than 10 percent for the residuals of a left 
ankle fracture, as identified in the April 2005 statement of 
the case.  

In a written statement received at the Board in July 2008, 
the veteran stated that he was withdrawing the appeal as to 
that issue.  The Board finds that the veteran's written 
statement indicating his intention to withdraw the appeal as 
to this issue satisfies the requirements for the withdrawal 
of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to an initial rating higher than 10 percent for 
the residuals of a left ankle fracture, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to an initial rating 
higher than 10 percent for the residuals of a left ankle 
fracture is dismissed.


ORDER


The appeal concerning the issue of entitlement to an initial 
rating higher than 10 percent for the residuals of a left 
ankle fracture is dismissed without prejudice.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


